Case 8:20-cv-00484-JLS-DFM Document 15 Filed 10/27/20 Page 1 of 1 Page ID #:80




   1

   2

   3

   4

   5

   6

   7

   8                            UNITED STATES DISTRICT COURT
   9                         SOUTHERN DISTRICT OF CALIFORNIA
  10

  11 MARIA MILTON,                                     Case No. SACV 20-00484-JLS (DFM)
  12                   Plaintiff,                      ORDER RE STIPULATION OF
                                                       DISMISSAL AND ORDER OF
  13             v.                                    DISMISSAL
                                                       [FRCP 41(a)]
  14 CVS PHARMACY, INC., and DOES 1
       to 50 ,                                         Action Filed:       12/10/2019
  15
                       Defendant.
  16

  17

  18             Pursuant to the stipulation of the parties under Federal Rule 41(a)(1)(ii), IT IS
  19 ORDERED THAT THIS ACTION BE, AND HEREBY IS, DISMISSED WITH

  20 PREJUDICE as to all claims, causes of action, and parties, with each party bearing

  21 that party's own attorney's fees and costs. The Clerk is directed to close this file.

  22

  23 DATED: October 27, 2020                   By:
  24                                                 Hon. Josephine L. Staton
                                                     UNITED STATES DISTRICT JUDGE
  25

  26

  27

  28

                                                  1             Case No. SACV 20-00484-JLS (DFM)
                 ORDER RE STIPULATION OF DISMISSAL AND ORDER OF DISMISSAL [FRCP 41(a)]
